UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7383


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES GOOSLIN, a/k/a Jimmy,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District   of   West   Virginia,  at  Charleston.      John   T.
Copenhaver, Jr., District Judge. (2:05-cr-00180; 2:08-cv-00001)


Submitted:   March 22, 2010                    Decided:   May 6, 2010


Before MICHAEL, * DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Gooslin, Appellant Pro Se. Erik S. Goes, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.


     *
       Judge Michael was a member of the original panel but did
not participate in this decision.    This opinion is filed by a
quorum of the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

             James       Gooslin      seeks       to    appeal       the    district      court’s

order accepting the recommendation of the magistrate judge and

denying    relief        on    his    28    U.S.C.A.          § 2255    (West      Supp.       2009)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate         of        appealability.          28     U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue     absent     “a       substantial          showing       of     the      denial    of     a

constitutional       right.”              28     U.S.C.       § 2253(c)(2)         (2006).         A

prisoner     satisfies           this          standard         by     demonstrating           that

reasonable     jurists          would       find       that     any     assessment        of    the

constitutional       claims          by    the    district       court      is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Gooslin has

not made the requisite showing.                        Accordingly, we deny Gooslin’s

motion for a copy of the Government’s motion in limine, deny a

certificate     of       appealability,               and    dismiss       the   appeal.          We

dispense     with        oral     argument         because        the      facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                      DISMISSED

                                                  2